Citation Nr: 1139637	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine condition.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from August 1967 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 rating decisions by the Regional Office (RO) that denied the Veteran's request to reopen the previously denied claims of entitlement to service connection for a cervical spine condition and for a back condition.

For the reasons explained below, the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine condition, and the issue of whether the Veteran is entitled to service connection for a back condition on the merits are REMANDED to the RO via the Appeals Management Center (AMC). VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for a back condition was denied in a February 1992 rating decision; the Veteran did not appeal that decision and it became final. 

2.  Evidence received since that decision regarding the claim for service connection for a back condition relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for entitlement to service connection for a back condition.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of this service connection claim.

Petition to Reopen Previously Denied Claims 

The Veteran's claim of entitlement to service connection for a "back injury" was denied by a February 1992 rating decision.  As there was no timely appeal, the RO's February 1992 denial is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for a back disorder was previously denied by way of the February 1992 rating decision.  The RO noted that service treatment records were negative for any complaints or findings of a back condition. 

The evidence considered at the time of the February 1992 rating decision included service treatment records dating between 1967 and 1977, which do show a May 1974 incident during which the Veteran was thrown from a horse and experienced neck pain.  A January 1992 VA examination report noted a back injury without further elaboration.  Also of record at the time of the February 1992 decision was the Workers Compensation Commission file, which contained medical records showing treatment for back pain in 1982 (following a January 1982 occupational injury) and in 1989 (following an August 1988 injury), as well as record of chiropractic treatment in April 1991.

The evidence received since the February 1992 rating decision includes the Veteran's VA outpatient treatment reports dated from 1997 to 2008; private treatment records largely documenting treatment related to the Veteran's work-related post-service accidents; several lay statements submitted by the Veteran; and his Social Security Administration file.

Of particular importance within the records received by VA since the 1992 rating decision is the August 2000 disability evaluation report from the State of Maine Disability Determination Services.  This evaluation occurred long after the initial denial of service connection for a back disability, and was some six years prior to the Veteran's current claim.  The report documents the Veteran's history of work-related back injuries, but notes that that the Veteran "does date his symptoms back probably to 1975, but severely aggravated his problem in 1988."  

As noted above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's report of back pain beginning in 1975 to medical personnel is new, in that the evidence was not previously of record.  The evidence is also material, as it addresses the possibility that the Veteran's back pain initially manifested during a period of active service.  As new and material evidence has been received, the claim for service connection for a back disorder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's request to reopen the previously denied claim for entitlement to service connection for a cervical spine disorder, as well as the claim for entitlement to service connection for a back disorder on the merits.

A review of the record reveals that VA outpatient records dating from July 1997 to March 2008 are in the claims folder, but none prior to July 1997, or since March 2008.  Because an April 1992 private orthopedic note suggests that the Veteran was being treated for "chronic problems to his neck and his back" at the Togus VA at the time, a remand is required in order to request these treatment records.  Additionally, on remand, ongoing medical records since March 2008 should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

As noted in the decision above, the Veteran's service treatment records reflect that he was thrown off of a horse in May 1974, after which he experienced neck pain, but there was no report of back pain.  In an August 2000 examination related to his Social Security disability claim, the Veteran reported back pain as his "major problem" and he dated his symptoms to 1975, which was potentially within months following the Veteran's horse accident.  

The Board also observes that the Veteran's medical history following service is somewhat complicated as it relates to his back.  Workers Compensation records show that the Veteran had a work-related back injury in January 1982.  Medical reports in the record also document a 1988 work-related injury.  For example, a June 1990 report notes an August 1988 injury while working with a rental car company.  Additionally, an August 1989 medical report, while noting the August 1988 incident, also notes the Veteran's report of back problems for ten years.  An April 1992 private orthopedic evaluation notes that the Veteran has "chronic problems to his neck and his back for which he was treated at the Togus VA."  More recently, in a September 2007 VA physiatry consultation report, the Veteran's history was reported to include being thrown from a horse thirty years prior, followed by three to four post-service workers compensation claims regarding his back.  Thus, the record clearly establishes a complicated history as to the Veteran's back disorder.  In light of above, the Board finds that a medical examination and opinion are necessary in this case.  Thus, a VA examination is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Togus, Maine, dating prior to July 1997, and since March 2008.  If the requested records are not obtainable, the claims file should document such and the Veteran notified of the inability to obtain the records.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination by a physician to determine the nature of the Veteran's current low back disability and to obtain an opinion as to its possible relationship to his active service, including the May 1974 incident during which the Veteran was thrown from a horse.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any low back disability identified, and then answer the following questions:  Is it is more likely, less likely, or at least as likely as not (50 percent probability) that any current low back disability arose during service or is otherwise related to service, to include the fall from a horse in may 1974.  In rendering the opinion, the examiner should address the significance of the multiple post-service work injuries with respect to the current low back disorder.  The medical basis for the conclusions reached should be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


